DETAILED ACTION
The Request for Continued Examination filed on August 16, 2022 has been acknowledged. Claim 24 has been canceled. Claim 30 has been added. Claims 1-23 and 25-30, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.

Allowable Subject Matter
Claims 1-23 and 25-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The amendment filed on August 16, 2022 adds additional limitations including “build a query using one or more query languages, via a harvest engine, that converts an input GTIN into a unique marketplace specific identification number assigned by the online marketplace website and includes keywords to target a specific webpage in the online marketplace website including a product page that identifies a default seller of a product and links to a list of other sellers of the product in the online marketplace website, the online marketplace website hosted by the one or more remote servers in the networked environment”, “parse, via an extraction engine, a plurality of item identifiers from each search result in the set of search results, the plurality of item identifiers including at least an extracted GTIN, an extracted brand name, an extracted stock keeping unit (SKU), an extracted product name, and an extracted description of the product for each search result, and store in an identifier database”, “analyze, for each search result in the set of search results, whether: the extracted stock keeping unit (SKU), the extracted GTIN, and the extracted brand name are correct for the product, the extracted product name corresponds to a first product identified by the extracted GTIN, the extracted product name corresponds to the extracted brand name, the extracted description of the product corresponds to the first product identified by the extracted GTIN, and the extracted description of the product corresponds to the extracted brand name”. The newly added limitations establish how the data is searched and analyzed to determine if the extracted data matches what is expected.
	The closest prior art of record England (US 2014/0040067 A1) searches in a networked environment for specific product information, specifically searching for corresponding GTIN information. England receives a set of search results in response to searching the online marketplace which includes a product page and links to other sellers. England extracts information and establishes it can be used for fraud however fails to explicitly disclose determining if the content is legitimate or fraudulent based on the extracted information. While England establishes performing a search it is not specific that it builds a query. The Junger (US 2006/0237534 A1) reference teaches using identification information to confirm the content is legitimate or fraudulent. The UPCBarcodes reference teaches building a query that converts the GTIN into a unique marketplace specific identification number such as an Amazon Standard Identification Number or ASIN. The Lanxer (US 2014/0278804 A1) reference teaches it is known to search online marketplace websites which include default seller and links to other sellers. While the combination establishes building a query that converts the GTIN to an ASIN number it is not specific that it does so using a query language or that the extracted information which is compared includes extracted stock keeping unit (SKU), an extracted product name, and an extracted description of the product as now required by the claims. As such the prior art of record fails to read over the ordered combination of elements now recited in the claims. Therefore the claims as currently amended are allowable over the prior art.
An updated search provided the following references:
	Etzioni et al. (WO 2012/071543 A2) - discusses mapping product information to determine marketplace matches. While discussing the conversion of GTINs it establishes that they may not be easily converted or mapped to UPC and/or EAN identifiers. The reference uses SQL which is a query language to select the data to compare and establishes how the data needs to be normalized as the names might appear different. Etzioni discuses using this information to determine pricing information but not for detecting fraudulent or fake listings. Further it does not establish using the query language to convert the GTIN to a marketplace specific identification number. As such the reference fails to read over the combination of limitations as now claimed.
	Warfield et al. (WO 01/55886 A2) - discusses classifying products and collecting a variety of item or product data corresponding to a series of products or items that are available on the network. However Warfield does not discuss using the information for detecting fraudulent or fake listings. Further it does not establish using the query language to convert the GTIN to a marketplace specific identification number. As such the reference fails to read over the combination of limitations as now claimed.
Platt et al. (US 2013/0275434 A1) – discusses using a SQL query that runs on a data store to produce metadata that is used to create an index. While Platt analyzes the data it does not discuss using the information for detecting fraudulent or fake listings. Further it does not establish using the query language to convert the GTIN to a marketplace specific identification number. As such the reference fails to read over the combination of limitations as now claimed.
PriceMinister: Counterfeit goods on the web: PriceMinister leads the way in europe. (2010, Feb 04). M2 Presswire – discusses the need for detecting counterfeit products, but does not discuss how the counterfeits are found. Further it does not establish using the query language to convert the GTIN to a marketplace specific identification number. As such the reference fails to read over the combination of limitations as now claimed.
Each of the reference discusses elements of collecting and analyzing product information, but fails to establish the specific limitations as now claimed. As such the claims as currently amender are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        9/2/2022